Citation Nr: 9920165	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-17 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1968 to September 
1972.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles.  

During the course of the current appeal, which is from the 
initial rating effective July 26, 1995, the RO has increased 
the rating for the veteran's PTSD from 10 to 30 and then to 
50 percent, all retroactive from that July 1995 date.  That 
is not the maximum available, so pursuant to AB v. Brown, 6 
Vet. App. 35 (1993), the issue remains on appeal.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Since reopening his claim for PTSD in 1995, the veteran has 
spent a great deal of time in VA hospitalization, some but 
not all records for which are in the file.  

The veteran has been described on more than one occasion as 
homeless and has otherwise recently resided in a VA 
domiciliary.  He participated in one or more VA Vocational, 
Rehabilitation, Education (VR&E) programs, but has apparently 
either completed those programs or at least is no longer 
involved therein.  The VA VR&E Records are not in the file.  
He was also for a time involved in a State program relating 
to vocational retraining, for which records are also not in 
the file.    

Clinical notations in the file from several physicians 
including psychiatrists, a psychologist, a nurse and social 
worker, most of whom have seen him on a fairly regular basis, 
are insightful as to the serious nature of his disability 
picture, which has been compounded in the past by his 
substance [predominantly cocaine and alcohol] abuse.  

The veteran has repeatedly said that he is no longer able to 
work in any form of other than marginal work, and even at 
that, he is let go.  Listed employment cited on VA 
examination in February 1996 included dispatcher, newspaper 
employee, shipping clerk, and telephone salesman.  Since that 
time, he has submitted several documents relating to 
termination of work, including the newspaper dispatcher job, 
some reportedly due to disability.   

VA clinical records show that, for example, the veteran was 
hospitalized by VA from June 16 to 28, 1997, during which 
time his Global Assessment of Functioning (GAF) score was 
described as 20 with the greatest during the prior year 
having been at "65".  Initially he was said to be having 
problems with a mood disorder due to substance abuse, but 
PTSD and major depression were to be ruled out; it was also 
noted that he had a mixed personality disorder with impulsive 
traits.  Based on the record in the file, no apparent attempt 
was made by medical experts to distinguish the features of 
one from the other.  

The veteran had indicated that he had been told by various VA 
care-givers that he could or should not work due to his 
psychiatric disability and that they were willing to prepare, 
or perhaps were preparing, documents in that regard.  These 
documents are not in the file.

A report of VA psychiatric examination on June 29, 1997 shows 
a GAF of 50.  He was however, continuing to experience 
classic PTSD symptoms as therein described.  

On VA hospitalization starting in December 1997, the 
veteran's GAF was stated to be 20 with the highest in the 
prior year being set at "60".  He was using Trazodone up to 
100 mg., for PTSD symptoms including flashbacks, 
hallucinations and unbearable nightmares, above which dosage 
he became too sedated to function.  He was trying to use a 
scholarship to attend a clinic to treat his substance abuse, 
and had an appointment to be seen for PTSD care as well.  He 
had been the victim of an assault in September 1997 when he 
was hit with a tire iron and had some physical problems for 
which he was treated at that time.  He had been treated for 
severe depression in the past, without much success.  He had 
been sober since October 16, 1997.  The final overall 
diagnosis was PTSD.    

That and other reports further indicate that he had been 
released from a VA Domiciliary Intradisciplinary Treatment 
Plan (DITP) (December 1, 1997 through February 16, 1998) and 
then had been sent to the PTSD program from which he was 
discharged on May 22, 1998 after having completed it.  He had 
been attending AANA meetings five times a week and was 
staying in touch with his sponsor along with maintaining his 
sobriety and endeavoring to become reintegrated into the 
community.  The VA DITP report is not in the file.

A VA Form 119 dated in May 1998 is of record showing that the 
veteran was in a PRRP program, and had been told by 
physicians there that he "would not be entering the workforce 
any time soon due to the severity of his PTSD problems".  He 
had not been gainfully employed since April 1997, and was 
said to be submitting statements from three individuals, 
including two physicians, to the effect that he was 
unemployable due to his PTSD disability.  These documents do 
not appear to be in the file at present.  The veteran was 
also said to be expected to complete the program in July 1998 
at which time he was unsure as to his prospects.

The VA Domiciliary/PTSD Program summary report noted that the 
veteran had been approved for Social Security (SSA) benefits 
on May 15, 1998.  SSA records are not in the file.

Since then, clinical records are incomplete, but generally 
reflect similar up and down swings in symptoms.  A statement 
is of record from a computer training firm dated in January 
1999 to the effect that he had been enrolled in January 1997 
and interrupted in June 1997; that he had reenrolled on May 
26, 1998, but had the program again interrupted on June 24, 
1998 "due to his disability problems".  

In correspondence to the Board received in mid-July 1999, the 
veteran indicated that he had been rehospitalized by VA for 
the same PTSD problems in June 1999, and thought that these 
records might be beneficial to his claim.  These records are 
of course not yet in the file.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issues 
prepared and certified for appellate review pending a remand 
of the case to the RO for further development as follows:

1.  The RO is instructed to obtain 
original, complete, legible copies of all 
VA clinical records, including outpatient 
and inpatient records, for all care of 
the veteran since 1995 to the present.  
Included therein should be any written 
comments available from the ongoing care-
givers as to the veteran's mental health 
condition and particularly any 
assessments as to his ability to work as 
impacted by his psychiatric disorders.

VA VR&E, DITP, PRRD and all other VA 
program records should be associated with 
the file as well.

After appropriate release as required, 
all State rehabilitation or training 
program records should be acquired and 
associated with the claims file.  If the 
computer firm from which emanated the 
January 1999 correspondence is still 
and/or again involved in the veteran's 
ongoing occupational training program 
efforts, a follow-up letter should be 
obtained from them as well.

2.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
as well as the records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  The RO should arrange for a VA 
psychiatric examination of the veteran by 
an appropriate specialist for the purpose 
of ascertaining the nature and extent of 
severity of his PTSD.  The claims file, 
copies of the previous and amended 
criteria for rating psychiatric 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the examination report in this 
regard.  The examiner should identify all 
of the veteran's associated 
symptomatology in order to determine the 
impairment caused by PTSD.  If there are 
other psychiatric disorders found, in 
addition to PTSD, the examiner should 
specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  If a psychiatric disorder(s) 
other than PTSD is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
PTSD, and, if not so related, whether the 
veteran's PTSD has any effect on the 
severity of any other psychiatric 
disorder(s).  Any necessary special 
studies including psychological testing, 
should be accomplished.  During the 
course of the examination, the examiner 
should identify all of the symptoms or 
manifestations of the veteran's PTSD.  

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  If 
the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  The 
examiner must express an opinion as to 
whether the service-connected PTSD has 
rendered the veteran unable to obtain and 
retain substantially VA employment or 
unemployable for VA compensation 
purposes.  Any opinions expressed must be 
accompanied by a complete rationale.


4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of an evaluation 
in excess of 50 percent for PTSD, and a 
total disability rating for compensation 
purposes based on individual 
unemployability.  The RO should also 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (1998).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

